DETAILED ACTION
	Claims 16, 17 and 20-38 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mason on 1 March 2022.
The application has been amended as follows: 
1.	Amend claim 23 to read as follows:
	23.	The method as claimed in Claim 22, wherein the subject is exhibiting 		symptoms of or diagnosed with the viral infection.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of 
    PNG
    media_image1.png
    188
    679
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    96
    103
    media_image2.png
    Greyscale
.  The closest prior art of record, Jecs et al., fails to teach or suggest Applicant’s instantly claimed invention.
	Applicant’s amendment filed 15 February 2022, along with the above examiner’s amendment, has overcome the 35 USC 112(a) rejection.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					3 March 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600